Citation Nr: 1003979	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-31 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, to include as secondary to the service 
connected residuals of shrapnel wounds of the right forehead 
and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to the service connected residuals of 
shrapnel wounds of the right forehead and PTSD.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, for the New York RO.  The 
RO, in pertinent part, continued the 50 percent disabling 
rating for the service connected PTSD and denied a claim for 
service connection for migraine headaches.    

The Board notes that service connection for cephalgia was 
previously denied in March 1971.  The Veteran did not appeal 
the decision and it became final.  38 C.F.R. § 20.302(a).  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the claim on appeal has been 
recharacterized as it appears on the cover page of the 
instant decision. 

The Veteran submitted additional evidence, to include private 
and VA medical records, to the Board after the July 2008 
supplemental statement of the case (SSOC) was issued.  The 
Veteran waived initial RO adjudication of the newly submitted 
evidence.  As such, it was considered in disposition of these 
claims.  38 C.F.R. § 20.1304(c).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for migraine headaches, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the reopened claim 
for service connection for migraine headaches is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A March 1971 rating decision previously denied service 
connection for cephalalgia, finding no relationship between 
the current disability and the service-connected residuals of 
shrapnel wounds of the right forehead; the Veteran did not 
appeal the decision and it became final.    

3.  The evidence received since the March 1971 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact pertaining to etiology of the current 
disability that is necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for migraine headaches.  

4.  The evidence shows that the Veteran's PTSD has been 
productive of sleeplessness, anger, social isolation, 
nightmares, multiple panic attacks weekly, thoughts of 
suicide, obsessional rituals, impaired short term memory, 
inappropriate behavior, intrusive thoughts, auditory 
hallucinations, difficulty concentrating, mistrust of others, 
paranoia, and flashbacks, but the evidence does not show PTSD 
symptomatology consistent with total occupational or social 
impairment.




CONCLUSIONS OF LAW

1.  The March 1971 rating decision, which denied service 
connection for cephalalgia, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).

2.  The evidence received since the final March 1971 rating 
determination is new and material with regard to the 
Veteran's claim for service connection for migraine 
headaches, and thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).

3.  The criteria for an increased 70 percent evaluation, and 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

The Veteran seeks to reopen the claim for service connection 
for migraine headaches that was last denied by the RO in a 
March 1971 rating decision.  The Veteran did not appeal the 
decision and it became final as to this issue.  38 C.F.R. 
§§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its March 1971 rating decision, 
the RO denied service connection for cephalalgia on the basis 
that there was no evidence of a relationship between the 
current diagnosis of cephalalgia and the service connected 
residuals of shrapnel wounds of the right forehead.    

Of record at the time of the March 1971 rating decision were 
service treatment records from the Veteran's period of active 
military service that show the Veteran  sustained a fragment 
wound to the right forehead in March 1968.  The August 1968 
report of medical history denied frequent or severe 
headaches.  The corresponding separation physical examination 
was negative for headaches.  The neurological examination was 
normal. 

Post-service, the October 1969 VA examination was negative 
for headaches.  During the January 1971 VA examination, the 
Veteran complained of right sided headaches occurring two to 
three times per week since he sustained the shrapnel wounds.  
The Veteran was diagnosed with cephalalgia, cause 
undetermined. 

Evidence submitted subsequent to the March 1971 rating 
decision includes a September 1990 report of VA 
hospitalization showing the Veteran was admitted for pain in 
his head.  VA outpatient treatment records dated in August 
1998 show the Veteran reported right sided headaches 
secondary to his shrapnel wounds of the forehead.  A December 
2005 computerized tomography (CT) scan of the head was 
unremarkable.  VA outpatient treatment records dated in 
January 2006 and March 2006 contain diagnoses of migraines. 

During the September 2006 VA examination the Veteran 
complained of severe pain back through the head starting at 
the scar.  The examiner opined that the pain the Veteran was 
feeling, was actually the superficial nerves in the skin that 
were cut. VA outpatient treatment records dated in September 
2006 show the Veteran was having anxiety induced headaches, 
as well as migraines.  

In a March 2006 statement, the Veteran alternatively 
contended that headaches were secondary to not only the 
shrapnel wounds, but the service connected PTSD.  In a 
January 2009 letter, Dr. RV opined that headaches were at 
least as likely as not secondary to PTSD symptoms, but 
absolute cause and effect was undetermined. 

As noted previously, the March 1971 rating decision denied 
service connection on the basis that the evidence was 
insufficient to show a relationship between the Veteran's 
headaches/cephalalgia and the service connected residuals of 
shrapnel wounds of the right forehead.  The "new" records 
contain diagnoses of migraines and indicate that they may be 
related to the service connected PTSD.  Thus, the new 
evidence is "material" when considered with the previous 
evidence of record.  They relate to an unestablished fact 
necessary to substantiate the Veteran's claim - a nexus 
opinion - and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Veteran's claim for 
service connection for migraine headaches is reopened.  See 
38 C.F.R. § 3.156(a).  

Increased Rating 

Historically, service connection was awarded for PTSD in a 
July 1994 rating decision.  An initial 30 percent evaluation 
was assigned effective from November 1993.  In October 1998, 
the RO continued the 30 percent disabling rating, which the 
Veteran appealed, but during the pendency of the appeal, the 
RO awarded an increased 50 percent rating effective from May 
1998.  The Veteran indicated that he was satisfied with the 
50 percent rating and withdrew his appeal.  See VA Form 21-
4138 received in May 2001. 

The Veteran filed the instant increased rating claim in April 
2006.  The Veteran disagreed with the March 2007 rating 
decision, which continued the 50 percent disabling rating for 
PTSD.  In initiating the appeal, the Veteran maintains that a 
rating in excess of 50 percent is warranted for his PTSD 
because it causes symptoms to include, but not limited to, 
sleeplessness, anger, social isolation, nightmares, multiple 
panic attacks weekly, thoughts of suicide, obsessional 
rituals, impaired short term memory, inappropriate behavior, 
intrusive thoughts, auditory hallucinations, difficulty 
concentrating, mistrust of others, paranoia, and flashbacks.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's PTSD has been assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's PTSD most closely approximates the 
criteria for a 70 percent rating, and no higher.  38 C.F.R. 
§ 4.7.  In this regard, a May 2006 letter from Dr. WH shows 
the Veteran endorsed survivor's guilt, anger, depression, 
hypervigilance, and sleeplessness.  Dr. WH further noted the 
Veteran had frequent thoughts of suicide and increased social 
isolation.  While Dr. WH indicated the Veteran's PTSD 
impacted the ability to function within gainful employment, 
the objective evidence of record shows he was still employed 
full-time as a butcher. 

Upon VA examination in September 2006, the Veteran reported 
strained interpersonal relationships with his wife, children, 
and co-workers.  He also reported depression, irritability, 
poor impulse control, self-injurious behavior such as cutting 
himself with knives at work, and hallucinations.  He also 
indicated he suffered from nightmares and insomnia.  The 
Veteran was not taking medication for his psychiatric 
symptoms.  The Veteran indicated that he punched walls in 
fits of anger.  He thought about suicide, but didn't plan on 
doing anything.  

Mental status examination showed him to be well-groomed and 
alert.  He was cooperative and established good eye contact.  
There was no impairment of thought process or communication.  
He admitted to hearing people call his name.  The Veteran was 
oriented in all spheres.  Short-term memory was impaired.  
Speech was relevant and goal directed.  There was no 
obsessive or ritualistic behavior which interfered with 
routine activities.  The Veteran did have a panic attack 
during the examination.  Impulse control was impaired.  Sleep 
was fragment by nightmares.  The examiner also indicated the 
Veteran had emotional numbing.  The Veteran was assigned a 
Global Assessment of Functioning Scale Score (GAF) of 55, 
which according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), is indicative of only moderate 
symptoms; however, the actual reported and objective symptoms 
contained in the examination report showed more impairment 
than reflected in the GAF score assigned.  

VA outpatient treatment records dated between 2005 and 2009 
show the Veteran continued to seek treatment for his PTSD.  
His affect ranged from flat to constricted.  In May 2007, his 
hypervigilance was shown to verge on the point of paranoia.  
He continued to suffer from sleeplessness, irritability, and 
increasing social isolation.  In January 2009, the Veteran 
continued to endorse panic attacks.  Suicidal ideation was 
noted to have been present over the years. 

In February 2009, the Veteran's representative submitted a 
checklist of symptoms completed by Dr. RV, the Veteran's 
treating VA psychiatrist.  The psychiatrist indicated that 
the Veteran had suicidal or homicidal ideation (annotated as 
chronic, intermittent), near continuous panic attacks, 
impaired impulse control, difficulty adapting to stressful 
situations, a flattened affect, disturbances in mood, and 
difficulty establishing and maintaining relationships.  The 
Veteran did not have impairment in thought process or 
communication, intermittently illogical speech, spatial 
disorientation, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, or impaired 
judgment or abstract thinking.  The psychiatrist also 
reported grossly inappropriate behavior, but did not give any 
examples, and this was not objectively demonstrated elsewhere 
in the record.

While the August 2009 letter from Dr. WH indicated he was 
doubtful of the Veteran's ability to maintain gainful 
employment, the Veteran continued to be employed full time as 
a butcher.  In fact, the Veteran had maintained employment as 
a butcher for the past 45 years.    

In October 2009, Dr. WH submitted another completed checklist 
of the Veteran's PTSD symptoms.  The Veteran continued to 
have no impairment in speech, impulse control, judgment, or 
abstract thinking.  His affect was no longer flattened.  Dr. 
WH did indicate that now the Veteran had impairment in 
communication, obsessional rituals which interfered with 
routine activities, spatial disorientation, circumlocutory 
speech, and difficulty in understanding complex commands.  
Again, the reported grossly inappropriate behavior was not 
objectively demonstrated by the other evidence of record.   

In sum, the Veteran's PTSD is more consistent with the 
criteria for the 70 percent rating.  Specifically, the 
objective evidence of record shows suicidal ideation; 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression; impaired impulse control 
such as hitting walls and furniture in anger; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; and strained relationships with his wife, 
children, and co-workers.  38 C.F.R. § 4.130.

While a 70 percent rating is warranted, the criteria for the 
next higher 100 percent rating have not been met.  There has 
been no showing the Veteran has had gross impairment in 
thought processes.  While Dr. WH indicated there was 
impairment in communication and inappropriate behavior, this 
has not been objectively demonstrated by the record.  His 
thoughts of suicide have been accounted for in the increased 
70 percent rating.  The Veteran himself has indicated that he 
has no intent to carry through with such plans.  He controls 
his anger so as not to harm others, and instead hits walls or 
furniture.  There is no indication the Veteran is unable to 
perform activities of daily living.  He has not been 
disorientated to time or place.  The Veteran has had 
impairment in short-term memory only.  There has been no 
memory loss for names of close relatives, own occupation, or 
his own name.  Finally, the Veteran continues to maintain 
full-time employment as a butcher and remains married.  
38 C.F.R. § 4.7.  At no time has the Veteran's PTSD exhibited 
symptomatology more consistent with total occupational and 
social impairment.  

The Board has considered whether additional "staged" 
ratings are in order, but sees no additional shift in 
severity so as to justify such.  38 C.F.R. § 4.130; see Hart, 
supra.   Should the Veteran's disability change in the 
future, a higher evaluation may be assigned.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected PTSD is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected PTSD has have caused frequent periods of 
hospitalization.  The evidence of record reveals the Veteran 
has maintained full-time employment as a butcher, for the 
past 45 years.  For the PTSD disability decided in the 
instant decision, the Board has found that the rating 
criteria for a 70 percent evaluation more reasonably describe 
his disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for migraine headaches, and the finding 
that remand for additional development of the claim on the 
merits is required, the Board finds that further discussion 
of VCAA compliance as to this issue is not warranted at this 
time.  

With regard to the claim for PTSD, VA complied with 
notification responsibilities in August 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Specifically, the 
letter notified the Veteran that in order to support his 
claim for increase, he must submit evidence that his PTSD had 
worsened in severity.  Notice pursuant to the Dingess 
decision was included in the August 2006 letter as well as in 
a June 2007 letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA treatment records, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 


ORDER

New and material evidence having been received, service 
connection for migraine headaches is reopened; the appeal is 
granted to this extent only.

Entitlement to a 70 percent evaluation for the service 
connected PTSD is granted subject to the controlling 
regulations governing monetary awards.



REMAND

Reopening the claim for service connection for migraine 
headaches does not end the Board's inquiry.  Additional 
development is necessary prior to a final adjudication of the 
merits of the Veteran's reopened service connection claim.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The  Court in 
Dingess/Hartman, supra, found that the VCAA notice 
requirements applied to all elements of a claim.  The revised 
VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  

The Board notes that notice was provided to the Veteran in 
August 2006, which asked the Veteran to submit evidence that 
he had a disability that was either caused or aggravated by a 
service connected disability.  The Board finds this notice 
insufficient as to the requirements necessary to establish 
compensation under 
38 C.F.R. § 3.310 effective from October 10, 2006.  On that 
date, 38 C.F.R. § 3.310 was amended to include that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury that was aggravated by 
a service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b) (effective after October 10, 2006); see 
also 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision 
was required to implement the Court's decision in Allen v. 
Brown, 7 Vet. App. 439 (1995)).   Upon Remand, the Veteran 
should be provided such notice.  

Prior to rendering a decision on the merits of the Veteran's 
claim, the Veteran should be afforded a VA examination.  
38 U.S.C.A. § 5103A.  Service treatment records show the 
Veteran sustained shrapnel wounds to the right forehead in 
1968.  Post-service, he has been diagnosed with cephalalgia 
and migraine headaches.  During VA examination in January 
1971, the examiner indicated that cause of cephalalgia was 
undetermined.  A September 2006 VA scars examination 
indicated that Veteran was having pain from the superficial 
nerves that were cut in the forehead.  The Board notes the 
Veteran was awarded an increased 10 percent rating for 
allodynia associated with the shrapnel scars of the right 
forehead.  In a January 2009 letter, Dr. RV indicated that 
headaches were secondary to PTSD, but absolute cause and 
effect was undetermined.  Given the varying opinions in the 
record, an examination is necessary to determine the nature 
and etiology of any currently diagnosed migraine headaches.  

Ongoing medical records pertinent to the issue need to be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the reopened issue of service connection for 
migraine headaches, to include as secondary to the service 
connected residuals of shrapnel wounds of the right forehead 
and PTSD, is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for 
migraine headaches, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   The notice 
should also provide the Veteran with the 
evidence required to substantiate a claim 
for secondary service connection, to 
include the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, in 
accordance with Allen, supra.

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
migraine headaches since his discharge 
from service.  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the Hudson Valley VA Medical Center 
dated after January 2009.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
a VA neurological examination to 
ascertain the nature and etiology of any 
migraine headaches.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must supply a 
rationale for any opinions expressed.  
All tests and studies deemed warranted 
(to include X-rays) should be 
accomplished, with all test results made 
available to the examiner before the 
completion of his or her report.

The examiner should render an opinion as 
to whether migraine headaches at least as 
likely as not (i.e., there is at least a 
50 percent probability) (a) had its onset 
in service; or (b) was caused or 
aggravated (made permanently worse) by 
the Veteran's service-connected residuals 
of shrapnel wounds of the right forehead 
and/or PTSD or is otherwise the result of 
a disease or injury in service, and if 
migraine headaches are aggravated by the 
service-connected shrapnel wounds and 
PTSD, to what extent.  The examiner's 
report should set forth the complete 
rationale for the opinions expressed.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
result in denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the de novo claim 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran an 
appropriate supplemental statement of the 
case, and afford him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


